Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 1 of 21 Page ID #:1669



    1 Edward Chang (SBN 268204)
      echang@mcnamarallp.com
    2 McNamara Smith LLP
      655 West Broadway, Suite 1600
    3 San Diego, California 92101
      Telephone: 619-269-0400
    4 Facsimile: 619-269-0401
    5 Attorneys for Temporary Receiver,
      Thomas W. McNamara
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
   10
   11 FEDERAL TRADE COMMISSION,                  Case No. 2:18-cv-09573-JFW (JPRx)
   12                   Plaintiff,               PRELIMINARY REPORT OF
                                                 TEMPORARY RECEIVER
   13        v.
   14 APEX CAPITAL GROUP, LLC, et al.,           JUDGE:     Hon. John F. Walter
                                                 CTRM:      7A
   15                   Defendants.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                     Case No. 2:18-cv-09573-JFW (JPRx)
                                      PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 2 of 21 Page ID #:1670



    1                                            TABLE OF CONTENTS
    2
    3 I. IMPLEMENTATION OF TRO ............................................................................. 1
             A.  Receivership Entities............................................................................. 1
    4        B.  Business Location ................................................................................. 2
             C.  Documents/Information/Electronic Data .............................................. 3
    5        D.  Receiver’s Website ............................................................................... 3
             E.  Cooperation ........................................................................................... 3
    6 III. CAN OPERATIONS BE CONTINUED LEGALLY AND
             PROFITABLY?............................................................................................... 5
    7        A.  Defendants’ Unlawful Operations ........................................................ 6
                 1.      The Risk Free Trial Continuity “Sale” ....................................... 6
    8            2.      Sourcing ...................................................................................... 8
                 3.      Shipping ...................................................................................... 8
    9            4.      Consumer Complaints, Refunds, and Chargebacks ................... 8
                 5.      Defendants’ Proliferation and Manipulation of Nominee
   10                    Merchant Accounts ..................................................................... 9
                 6.      Proliferation of Websites .......................................................... 12
   11        B.  Additional Nominee Entities............................................................... 12
             C.  Jaci....................................................................................................... 13
   12        D.  NextG Payments ................................................................................. 13
             E.  Brandooza ........................................................................................... 13
   13        F.  Apex Capital International S.a.r.l. ...................................................... 14
             G.  DMB Marketing LLC ......................................................................... 14
   14 IV. FINANCIAL RESULTS ................................................................................... 14
             A.  Receiver’s Forensic Accountant’s Report .......................................... 14
   15 V. ASSETS AND LIABILITIES ............................................................................ 15
             A.  Asset Freeze ........................................................................................ 15
   16        B.  Other Assets and Liabilities ................................................................ 17
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                             i       Case No. 2:18-cv-09573-JFW (JPRx)
                                                      PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 3 of 21 Page ID #:1671



    1              PRELIMINARY REPORT OF TEMPORARY RECEIVER
    2         On Friday, November 16, 2018, the Court entered the Temporary
    3 Restraining Order (“TRO”) which appointed me Temporary Receiver (“Receiver”)
    4 of the Receivership Entities. By this Preliminary Report, I report to the Court my
    5 initial actions, review of the Receivership Entities, and conclusions to date.
    6                                            I.
    7                            IMPLEMENTATION OF TRO
    8         A.      Receivership Entities
    9         Receivership Entities subject to the receivership are expressly defined to
   10 include the Corporate Defendants,1 the Wyoming Related Companies,2 and the
   11 U.K. Related Companies.3 TRO, Definition K, page 8. In addition, Receivership
   12 Entities include “any other entity that has conducted any business related to
   13 Defendants’ marketing or sale of products with a Negative Option Feature,
   14 including receipt of Assets derived from any activity that is the subject of the
   15 Complaint in this matter, and that the Receiver determines is controlled or owned
   16 by any Defendant.” TRO, Definition K, page 8. To date, we have determined that
   17 multiple additional entities qualify as Receivership Entities under this definition:
   18               Five new nominee entities formed by Defendants for the purpose of
   19                 opening new merchant accounts to conduct business inextricably
   20                 related to Defendants’ sale of products with a Negative Option
   21         1
              The Corporate Defendants include: Apex Capital Group, LLC (“Apex”);
   22 Capstone Capital Solutions Limited; Clik Trix Limited; Empire Partners Limited;
      Interzoom Capital Limited; Lead Blast Limited; Mountain Venture Solutions
   23 Limited; Nutra Global Limited; Omni Group Limited; Rendezvous IT Limited;
      Sky Blue Media Limited; and Tactic Solutions Limited; and each of their
   24 subsidiaries, affiliates, successors, and assigns. TRO, Definition C, pages 6-7.
              2
   25         The Wyoming Related Companies include entities formed in Wyoming by
      Defendants, in the names of nominees, for the sole purpose of fronting merchant
   26 accounts. They are identified in Exhibit A to the FTC Complaint.
              3
   27          The U.K. Related Companies include entities formed in the U.K. by
      Defendants, in the names of nominees, to front merchant accounts. They are
   28 identified in Exhibit B to the FTC Complaint.
                                                1       Case No. 2:18-cv-09573-JFW (JPRx)
                                         PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 4 of 21 Page ID #:1672



    1                Feature: Albright Solutions LLC (“Albright”); Asus Capital Solutions
    2                LLC (“Asus Capital”); Element Media Group LLC (“Element”);
    3                NextLevel Solutions LLC (“NextLevel”); and Vortex Media Group
    4                LLC (“Vortex”); and
    5              Seven other entities which have received assets from Defendants’
    6                negative option sales and are controlled by Defendants: Brandooza
    7                LLC (“Brandooza”); Jaci, LLC (“Jaci”); Jaci Holding LLC (“Jaci
    8                Holding”); Jaci PR LLC (“Jaci PR”, and together with Jaci and Jaci
    9                Holding, “Jaci Entities”); NextG Payments, LLC (“NextG”); Apex
   10                Capital International S.a.r.l. (“Apex International”); and DMB
   11                Marketing LLC (“DMB”).
   12        On November 21 and 28, 2018, we provided notice to all parties, as required
   13 by TRO Section XV(U), that we had determined that the above-identified entities
   14 are Receivership Entities.
   15        B.      Business Location
   16        As directed by TRO Sections XV(H) and XXIII, at approximately 10:00
   17 a.m. on Monday, November 19, 2018, we entered the Defendants’ current business
   18 location at 21300 Victory Boulevard, Suite 740, Woodland Hills, California. Upon
   19 our arrival, only the Chief Financial Officer (“CFO”) of Apex, Raul Camacho
   20 (“Camacho”), was onsite. A web developer, Derrick Lyons (“Lyons”), arrived at
   21 approximately 11:00 a.m. Neither Defendant Phillip Peikos (“Peikos”) nor
   22 Defendant David Barnett (“Barnett”) were present.
   23        The business location is a modest 1,700 square feet suite in a high rise
   24 building. The office has three individual window offices, an area with central
   25 work stations, a conference room, and a small kitchen. Apex moved into the
   26 location in late March 2018 and pays rent of roughly $4,000 per month. While
   27 there were numerous computer monitors set up throughout the office, there was
   28 ///
                                                2       Case No. 2:18-cv-09573-JFW (JPRx)
                                         PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 5 of 21 Page ID #:1673



    1 only one laptop and one external hard drive backup present.4 See Appendix,
    2 Exhibit 1 for inventory of furniture and equipment onsite.
    3         C.      Documents/Information/Electronic Data
    4         We secured the very limited quantity of hard copy documents onsite. Those
    5 documents were mostly located in CFO Camacho’s corner office.5 Computer
    6 forensics professionals from Plaintiff Federal Trade Commission (“FTC”) imaged
    7 the hard drive of the laptop located in Camacho’s office and Camacho’s
    8 smartphone, which he used to conduct business.6 We also secured access to
    9 Defendants’ server, which hosts their websites and emails. Additionally, we
   10 served the TRO/Asset Freeze on the domain registrars for the operative websites.
   11         D.      Receiver’s Website
   12         We have activated a receivership website to ultimately serve as a vehicle to
   13 communicate with consumers.7
   14         E.      Cooperation
   15         On the day of the immediate access, November 19, the Receiver contacted
   16 Defendant Peikos via telephone and spoke with him twice. Peikos stated he would
   17 cooperate with our requests and agreed to provide administrative credentials to the
   18 Receivership Entities’ email accounts. These credentials were later provided. On
   19 ///
   20 ///
   21         4
              This dirth of onsite computer equipment and personnel to use it is
   22 consistent with Defendants’ practice of outsourcing nearly all aspects of their
      business (i.e., advertising, fulfillment, call center, etc.). When asked why there
   23 were so many computer monitors, Camacho stated that Defendants were
      considering bringing some programming functions in-house, but that never
   24 occurred.
              5
   25             Neither Peikos nor Barnett had a dedicated office in the suite.
              6
   26           The Receiver’s computer forensic expert coordinated with FTC
        professionals to ensure the steps taken to image the items were forensically sound.
   27         7
               https://regulatoryresolutions.com/case/federal-trade-commission-v-apex-
   28 capital-group-llc-et-al/.
                                                 3       Case No. 2:18-cv-09573-JFW (JPRx)
                                          PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 6 of 21 Page ID #:1674



    1 November 21, 2018, we met with Peikos’ counsel in our offices and gave him a
    2 verbal report on our initial observations.8
    3         We attempted to speak with Defendant Barnett. We called his cell phone
    4 prior to Thanksgiving, but were unable to leave a message because his mailbox
    5 was full. We telephoned again on Monday, November 26, 2018 at noon, and this
    6 time were able to leave a message in his voicemail box. Barnett has not responded.
    7 We did locate a settlement agreement between Peikos and Barnett in the Apex
    8 offices which appeared to settle all matters between the two as of November 2017,
    9 leaving Peikos in control of the enterprise. Per the agreement, Peikos agreed to
   10 repay a purported $1 million loan from Barnett. In return, Peikos assumed sole
   11 ownership of Apex and other companies jointly owned by Barnett and Peikos. See
   12 Appendix, Exhibit 2.
   13         The two onsite employees, Camacho and Lyons, submitted to interviews.
   14 Camacho operates as the CFO, onsite manager and hub of operations (particularly
   15 financial matters), and de facto executive assistant to Peikos. His primary duties
   16 were to secure and manage the numerous merchant accounts necessary to process
   17 consumer payments and to orchestrate a myriad of fund transfers at Peikos’
   18 direction. He met with us for several hours and was generally cooperative and
   19 credible.
   20         Lyons’ duties were limited. He created and monitored “bank pages” or
   21 “clean pages” (internet websites which were submitted with merchant account
   22 applications); he also minimized consumer chargebacks by granting pre-emptive
   23 refunds on a daily basis. While Lyons did meet with us, he was not entirely
   24 cooperative or credible.
   25 ///
   26
              8
   27           After our meeting with counsel, we identified additional receivership
      assets (i.e., two high end cameras) and requested that counsel work with the
   28 Defendants to immediately turn over the items.
                                              4       Case No. 2:18-cv-09573-JFW (JPRx)
                                       PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 7 of 21 Page ID #:1675



    1         The interviews of Camacho and Lyons, combined with our review of
    2 documents and data, provide dramatic confirmation of the fraudulent premise of
    3 this business.
    4                                          III.
    5                       CAN OPERATIONS BE CONTINUED
    6                          LEGALLY AND PROFITABLY?
    7         The TRO includes two provisions which require the Receiver to make a
    8 judgment as to whether operations can be continued legally and profitably:
    9              Section XV(T) authorizes the Receiver to suspend business operations
   10               of the Receivership Entities if, in the judgment of the Receiver, such
   11               operations cannot be continued legally and profitably.
   12              If the Receiver determines that operations cannot be continued legally
   13               and profitably, Section XV(V) directs that he take all steps necessary
   14               to ensure that (i) web pages or websites relating to the activities
   15               alleged in the Complaint cannot be accessed by the public or are
   16               modified for consumer education and/or informational purposes, and
   17               (ii) any phone numbers associated with Receivership Entities cannot
   18               be accessed by the public or are answered solely to provide consumer
   19               education or information regarding the status of operations.
   20         We have determined the businesses of the Receivership Entities identified in
   21 the Complaint and the five new nominee entities which are identified in Section
   22 I.A, pages 1-2, above cannot operate lawfully and profitably under the terms of the
   23 TRO. The consumer product sales of these businesses were premised on, and
   24 could not continue without, misrepresentations about “risk free” trials and the
   25 Negative Option Feature and rampant credit card laundering. Given this
   26 determination, the Receiver has suspended all operations pending the outcome of
   27 the show cause hearing.
   28 ///
                                               5       Case No. 2:18-cv-09573-JFW (JPRx)
                                        PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 8 of 21 Page ID #:1676



    1         We have also delivered the TRO/Asset Freeze to merchant processors,
    2 banks, a fulfillment center, a CRM provider, an accounting firm, a product
    3 manufacturer, and a call center. As a result, we believe that all consumer charges
    4 have been halted.
    5         The seven other additional Receivership Entities identified in Section I.A.,
    6 page 2 above, do not presently appear to have active sales operations, but we are
    7 continuing to investigate.
    8         A.     Defendants’ Unlawful Operations
    9         Our determination on the lawful/profitable issue is based on our review thus
   10 far of the various components of the businesses as detailed below.
   11                1.    The Risk Free Trial Continuity “Sale”
   12         The first step in this scheme was to lure consumers with the promise of a
   13 risk free trial of a product (e.g., brain and focus supplements, male enhancement
   14 and workout supplements, and skin care). While Defendants managed and profited
   15 greatly from the business, most operational aspects were outsourced to third
   16 parties, including the acquisition of customers through Internet advertising. We
   17 observed invoices from more than six different “affiliate” advertisers which
   18 aggressively spread ads across the Internet. In return, these affiliates were richly
   19 rewarded – $36 for each consumer who agreed to the first risk free trial offer, and
   20 another $36 for a successful “upsell,” which occurs when the consumer in the
   21 process of agreeing to the first product, is offered a second “risk free” trial for a
   22 second product. 9 See Appendix, Exhibit 3. Affiliate advertising is expensive. For
   23 example, during October and November of this year, Defendants spent $70,000-
   24 $80,000 per week on affiliates.10
   25         9
               We did find some evidence that Defendants recently initiated their own
   26 advertising, but we do not have much clarity on this yet. It appears Peikos was
      pursuing a crypto and casino scheme and, based on instant messaging chats we
   27 reviewed, placing related internet ads directly.
              10
   28            We observed a substantial increase in spending for affiliate advertising in
        October and November. Camacho attributed this to the five new domestic
                                                6       Case No. 2:18-cv-09573-JFW (JPRx)
                                         PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 9 of 21 Page ID #:1677



    1         Once a consumer completed the information requested on the affiliates’
    2 landing page, they were transferred to a “sales” page. According to Camacho and
    3 Lyons, these sales pages were created by third parties, most recently by an Indian
    4 company, Codeclouds, which coordinated closely with Peikos.11 In our review of
    5 sample sales pages, we observed many of the deceptions alleged by the FTC:
    6               On one such sales page, after entering his or her name and address,
    7                 the consumer is shown a disclaimer at the bottom of the page in hard-
    8                 to-read, light grey text in a small font against a white background.
    9                 This disclaimer deploys the Negative Option Feature and is purposely
   10                 obtuse. See Appendix, Exhibit 4.
   11               Another sample sales page includes the same disclaimer language in
   12                 the same hard-to-read light grey text, but adds “offer terms” in dark
   13                 grey text against the white background. Those offer terms include
   14                 “agreement” to the “Terms and Conditions.” See Appendix,
   15                 Exhibit 5. Even if customers were able to track these disclaimers and
   16                 clicked the terms and conditions, they would likely be confused as
   17                 these terms and conditions were opaque and misleading. In
   18                 particular, consumers were unlikely to understand they had 14 days to
   19                 cancel. The 14 day period started as soon as they agreed to the “risk
   20                 free” trial. See Appendix, Exhibit 6.
   21
      nominee merchant accounts recently activated (discussed further below at Section
   22 III(A)(5)). The affiliate spend was artificially low in the previous months because
      Defendants lost their primary merchant accounts at Transact Pro, a Latvian
   23 processor.
              11
   24             In contrast, Lyons was responsible for the hundreds of “bank pages” or
        “clean pages.” Bank pages clearly lay out all material terms of a sale and are
   25   submitted to merchant processors as part of the application process. Processors
        rely on the webpage submitted by merchant account applicants to accurately
   26   portray the offer and terms of sale. Defendants lied to processors via the
        submission of false websites (and in numerous other ways). When asked what the
   27   distinction was between bank pages and sales pages, Lyons could not explain the
        difference or why two pages were necessary. His only comment was that sales
   28   pages were more “salesy.”
                                                7       Case No. 2:18-cv-09573-JFW (JPRx)
                                         PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 10 of 21 Page ID #:1678



    1             The sales pages prompt the consumer to accept the offer or risk being
    2               closed out of the free trial. After a few seconds, a pop-up appears
    3               that says “Due to High Demand We Can Only Guarantee Availability
    4               Today . . . PAY ONLY FOR SHIPPING . . . ACCEPT OFFER.” See
    5               Appendix, Exhibit 7.
    6             Consumers who actually accepted the risk free trial offer were
    7               immediately linked to an upsale opportunity. See Appendix,
    8               Exhibit 8.
    9               2.    Sourcing
   10        Contrary to the claims made in Defendants’ ads, the actual products were not
   11 proprietary or special by any means. Instead, they were run-of-the-mill generic
   12 products produced by third-party vendors and shipped with labels designed by
   13 Defendants. The primary vendors at present are Ion Labs, Inc. in Florida (which
   14 provided products for U.S. sales at wholesale prices as low as $2.10 per bottle) and
   15 Global Naturals in the U.K. (which has provided product for U.K. sales with
   16 wholesale prices as low as €1.96 per bottle). See Appendix, Exhibits 9 and 10.
   17               3.    Shipping
   18        Shipment of the products, and the processing of returns, was subcontracted
   19 to Rapid Fulfillment LLC (“Rapid Fulfillment”) in California for U.S. consumers
   20 and Rapid Fulfillment Services Ltd. for U.K. consumers. See Appendix, Exhibits
   21 11 and 12.
   22               4.    Consumer Complaints, Refunds, and Chargebacks
   23        Inevitably, consumers complained they were charged the full price of the
   24 “risk free” trial products. See Appendix, Exhibit 13. Rather than handling these
   25 complaints in-house, Defendants outsourced customer service to call centers run by
   26 a third-party vendor, ePlanet Communications Inc.
   27        Our review of a sampling of recorded calls and Defendants’ scripts and
   28 policies confirms that every effort was made to keep the customer in the continuity
                                              8       Case No. 2:18-cv-09573-JFW (JPRx)
                                       PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 11 of 21 Page ID #:1679



    1 program. Even when customers threatened to contact the Better Business Bureau,
    2 the FTC, state attorney general’s office, or their bank, Defendants first tried to save
    3 the sale by offering a refund of 25%, then 50%, and ultimately 100%. However,
    4 even when granted, the refunds were limited to the most recent shipment and a
    5 promise to cancel future shipments. See Appendix, Exhibit 14.
    6          Defendants also utilized several vendors (Verifi, Chargebacks911.com, and
    7 Ethoca), to identify orders likely to result in chargebacks because of some
    8 preliminary refund steps taken by the consumer. Whenever such a potential
    9 chargeback was identified, it was employee Lyons’ daily responsibility to
   10 immediately issue a full refund without calling or otherwise contacting the
   11 consumer. Defendants granted these refunds in an attempt to avoid more merchant
   12 account cancellations due to excessive chargebacks.
   13                5.     Defendants’ Proliferation and Manipulation of Nominee
   14                       Merchant Accounts
   15                       a.    Opening Nominee Merchant Accounts
   16          The continued viability of any internet sales operation is dependent on the
   17 ability to utilize merchant accounts to process consumer payments by credit card.
   18 CFO Camacho conceded that the “name of the game” is access to merchant
   19 accounts and that the Defendants’ ability to grow is dependent on “what the banks
   20 give us.”
   21          Defendants’ risk free trial continuity offers were so successful that they
   22 required the capacity to process a high volume of consumer charges. This need
   23 was heightened by the practice of most processors to impose monthly dollar
   24 volume caps, particularly on new accounts, and to cancel accounts, in the high risk
   25 account universe in which Defendants operate, when chargebacks exceeded 3% of
   26 sales.
   27 ///
   28 ///
                                                9       Case No. 2:18-cv-09573-JFW (JPRx)
                                         PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 12 of 21 Page ID #:1680



    1         Defendants overcame the merchant account challenge by recruiting people
    2 who were not on the MATCH list (aka Terminated Merchant File)12 to act as straw
    3 persons. Defendants built a stable of merchant accounts by enticing individuals to
    4 act as signors for entities applying for the accounts. Camacho was tasked with
    5 recruiting these individuals, who were paid $1,000 per month commissions (less a
    6 $250 cut taken by Camacho), to act as the owners of the entities. Defendants did
    7 all the work necessary: they formed the entity; opened a bank account in the name
    8 of the entity; submitted the merchant account application to the processor; and
    9 created clean bank pages for the processor to review.
   10         When a spate of domestic accounts were cancelled due to chargebacks,
   11 Defendants shifted their credit card processing to a Latvian provider, Transact Pro,
   12 in early 2016.13 Last spring, however, Transact Pro notified Defendants that they
   13 would no longer service their type of sales model and would need to close the
   14 merchant accounts. Recently, Transact Pro lined up a new foreign processing
   15 company for Defendants and was preparing to migrate Defendants’ merchant
   16 accounts to Decta Limited (“Decta”). See Appendix, Exhibit 15. Camacho
   17 reported that Defendants were within a week or two of having merchant accounts
   18 with Decta.
   19         With the loss of Transact Pro, Defendants scrambled over the summer to
   20 find new domestic acquiring banks where they could open merchant accounts.
   21 This was a challenge because many banks refuse to work with companies using the
   22 Negative Option Feature. Defendants established six new corporate entities,
   23         12
                The MATCH list is a database of businesses and individuals whose credit
   24 card processing privileges have been terminated. Once a business or an individual
      is on the MATCH list, the business or the individual remains on the list for five
   25 years.
              13
   26           Even though Transact Pro was initially attractive to Defendants because it
      was “more lenient” on chargebacks than domestic banks, Camacho explained that
   27 because it was a foreign processor, many charges were rejected by the consumer’s
      credit card issuer, leading to fewer successful sales. As such, Defendants preferred
   28 domestic processors.
                                              10      Case No. 2:18-cv-09573-JFW (JPRx)
                                       PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 13 of 21 Page ID #:1681



    1 through the use of six nominee owners sourced by Camacho, and have succeeded
    2 in getting merchant accounts for five of the entities using two domestic processors,
    3 Vantiv and Harris Bank/Humboldt. Each merchant account is typically allowed
    4 two MIDs and up to $50,000 per month, meaning, according to Camacho, that the
    5 five new corporations (and ten new MIDs) could potentially generate up to
    6 $500,000 per month for Defendants.
    7         The availability of new domestic merchant accounts to process charges
    8 allowed Defendants to ramp up affiliate advertising in October and November.
    9 Camacho estimated that the Defendants processed between $100,000-$150,000 in
   10 the new accounts in October and were on track to process $500,000 in
   11 November.14 Given that they were also only a week or two away from accessing
   12 foreign merchant processing through Decta, the Defendants would have resumed
   13 full-throttle operations but for the FTC action.
   14                      b.     Managing and Monitoring Nominee Accounts
   15         After merchant accounts were opened, Camacho closely monitored the
   16 accounts and Lyons attempted to limit chargebacks. The goal was to do everything
   17 possible to keep the accounts open. In the event of closures, new nominees would
   18 have to be found to apply to new processors. Camacho explained that after the
   19 recent closures at Transact Pro, and before the new domestic merchant accounts
   20 were acquired, the Defendants were living off the reserves from closed accounts –
   21 such reserves are typically released six months after the account is closed.15
   22         During our interview, Camacho claimed Defendants were “getting out” of
   23 the risk free trial business and transitioning to a “straight” sales and continuity
   24         14
                In an instant messaging chat between Peikos and Camacho in August,
   25 2018, as the new domestic merchant accounts were acquired, Camacho warned
      Peikos “that with all these new [merchant accounts. . . we need to run as clean as
   26 possible for 1st 3 months. Once they drop from risk radar[,] then we do business
      as normal.” See Appendix, Exhibit 16.
   27        15
                We located Telegram chats between Peikos and Camacho discussing the
   28 fact they were surviving on these reserves. See Appendix, Exhibit 17.
                                                11      Case No. 2:18-cv-09573-JFW (JPRx)
                                         PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 14 of 21 Page ID #:1682



    1 model focused on a new shampoo product (Jaci). While we did see efforts to
    2 develop Jaci shampoo (see below at Section C), the recent frantic activity to
    3 establish new domestic and foreign merchant accounts casts doubt on Camacho’s
    4 claim of going straight. Moreover, he admitted that the Defendants’ prior
    5 experiments with a straight sale model were not profitable.
    6               6.    Proliferation of Websites
    7        Apex controlled more than a thousand websites. See Appendix, Exhibit 18.
    8 Since each merchant account was required to be associated with a specific website,
    9 there had to be a proliferation of websites to match the proliferation in merchant
   10 accounts. As discussed above, Defendants created bank pages which could be
   11 submitted during the merchant account application process. Indeed, Lyons was
   12 specifically tasked with creating these pages, which had to constantly change as
   13 products and processors changed. These bank pages do not, however, drive
   14 consumer traffic – that is achieved by deceptive advertisements placed by affiliates
   15 and sales pages created by vendors.
   16        The proliferation of websites and nominee merchant accounts also had the
   17 benefit of protecting the anonymity of Defendants. When customers complained
   18 to the Better Business Bureau (“BBB”) or authorities, it was about the merchant or
   19 the product, and not the Defendants. When a merchant account was closed due to
   20 excessive chargebacks – as they all were, even with close monitoring – there was
   21 no prejudice to Defendants.
   22        B.     Additional Nominee Entities
   23        Camacho reported that six new entities were recently established in order to
   24 obtain domestic merchant accounts. Five of these entities, identified as additional
   25 Receivership Entities in Section I.A, pages 1-2 above, have secured merchant
   26 accounts through which Defendants’ product sales are being processed.
   27 ///
   28 ///
                                              12      Case No. 2:18-cv-09573-JFW (JPRx)
                                       PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 15 of 21 Page ID #:1683



    1         C.    Jaci
    2         Camacho reported that Defendants were planning to transition to straight
    3 sales. Their plan was allegedly to abandon their highly-lucrative Negative Option
    4 sales of nutraceutical products and to start selling proprietary shampoo and other
    5 products created by Peikos direct to consumers via social media. According to
    6 Camacho, Peikos was the “brains” behind Jaci, working with a laboratory to
    7 formulate the shampoo and other products and with factories in China to design the
    8 bottles. Defendants started working on Jaci in May 2017 and spent more than
    9 $300,000 of Apex’s money in order to fund the startup. At present, Defendants
   10 apparently have completed the formula for the shampoo and have finished
   11 designing the bottles, but have no current inventory and no sales.
   12         D.    NextG Payments
   13         NextG was a merchant processing company formed in 2012 with Peikos as
   14 the sole owner.16 While there do not appear to be any current operations at NextG,
   15 Peikos has long used the company to shift millions of dollars back and forth within
   16 the Apex universe of accounts. It appears at present that NextG’s primary use is to
   17 hold the lease on Peikos’ convertible Bentley.
   18         E.    Brandooza
   19         Brandooza LLC is a Puerto Rico entity formed by Peikos in or about April
   20 2018. Its principal place of business is San Juan, Puerto Rico, and it has applied
   21 for domestic tax incentives under Act 20 in Puerto Rico as an advertising and
   22 public relations firm. We have seen little evidence that it has active operations.
   23 ///
   24 ///
   25 ///
   26         16
              Peikos has been involved in other questionable and related businesses.
   27 He was the owner of Diginetwork, Inc. which was involved in mobile cramming
      and appears to have narrowly avoided FTC action in 2013-2014 based on
   28 documents we located at the Apex office.
                                               13      Case No. 2:18-cv-09573-JFW (JPRx)
                                        PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 16 of 21 Page ID #:1684



    1          F.      Apex Capital International S.a.r.l.
    2          Defendant Apex’s funds were invested in Bright Guard Inc. Bright Guard
    3 shares issued for the investment were titled in the name of Apex Capital
    4 International, which, at the time, was jointly owned by Peikos and Barnett.
    5          G.      DMB Marketing LLC
    6          DMB was used by Barnett to receive millions of dollars in fund transfers
    7 from Receivership Entities. For example, a 2014 DMB federal tax return reflects
    8 the receipt of roughly $30 million from Receivership Entities.
    9                                             IV.
   10                                  FINANCIAL RESULTS
   11          A.      Receiver’s Forensic Accountant’s Report
   12          The Receiver’s forensic accountant, Lisa Jones, has reviewed the available
   13 financial records of the Receivership Entities, principally QuickBooks data, and
   14 prepared a preliminary accounting report. See Appendix, Exhibit 19. As the report
   15 notes, the findings are preliminary, based on a review of available data to date, and
   16 limited in scope and accuracy to the data input by Defendants into the QuickBooks
   17 files.
   18          For purposes of this Preliminary Report, the most material conclusions of
   19 the report are as follows:
   20                In the years 2015-2018, a total of 57 nominee entities controlled by
   21                  Defendants (25 U.K. and 32 Wyoming) with 68 different bank
   22                  accounts recorded net sales (i.e., gross sales net of refunds and
   23                  chargebacks) of approximately $50.4 million ($14.4 million by U.S.
   24                  entities and $36 million17 by U.K. entities). After the sales proceeds
   25          17
               As detailed in the Accountant’s Report, Exhibit 19 at page 2, some of the
   26 U.K. nominee sales were recorded in QuickBooks in U.S. dollars ($18,157,257)
      and some in British Pounds (£ 17,779,013). For purposes of this report, and clarity
   27 of presentation, we have assumed a conversion rate of 1 to 1 (which is lower than
      the current conversion rate of £1.00 to $1.27). In a future report, we will present a
   28 more precise calculation of the conversion to U.S. dollars.
                                                  14      Case No. 2:18-cv-09573-JFW (JPRx)
                                           PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 17 of 21 Page ID #:1685



    1                were deposited by the respective processors to the various nominee
    2                bank accounts, funds were transferred to accounts belonging to Apex
    3                Capital and Omni Group, often labeled as management income.
    4              The QuickBooks records also record $9.9 million additional sales by
    5                Apex, extending back to 2013. Most of those sales ($8.2 million, 82%
    6                of the total) are recorded for the earlier years, 2013-2014. For 2015-
    7                2018, Apex net sales were $1.7 million. We do not yet have the full
    8                details on the products and methodology behind these Apex sales.
    9              For the years 2015-2018, the aggregate net sales recorded by the 57
   10                nominee entities and Apex combined were $52.1 million If the 2013-
   11                2014 Apex sales are included, the total net sales are $60.3 million.
   12              For the years 2015-2018, aggregate refunds and chargebacks recorded
   13                in QuickBooks for the nominee accounts in the aggregate are nearly
   14                $15 million, representing 20% of gross sales by the nominee entities.
   15                The U.K. nominee entities’ share of those refunds and chargebacks
   16                was $ 12.5 million, 27% of the U.K. gross sales.
   17              We have not undertaken any calculation or audit of net income
   18                derived from these sales, but can note that any such calculation would
   19                require a complex reconstruction of a myriad of intra-company
   20                transfers (usually recorded as “management income” or “management
   21                fees”), as well as entries for shareholder loans, accounts payable,
   22                accounts receivable, undeposited funds held in merchant accounts,
   23                and other idiosyncratic entries.
   24                                            V.
   25                             ASSETS AND LIABILITIES
   26        A.      Asset Freeze
   27        Beginning on November 19, 2018, we served the TRO/Asset Freeze on
   28 banks and other financial institutions where the Receivership Entities were known
                                                15      Case No. 2:18-cv-09573-JFW (JPRx)
                                         PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 18 of 21 Page ID #:1686



    1 to have accounts or credit card merchant accounts. The following accounts were
    2 frozen:
    3                                      Financial                       Balance
               Account Name               Institution       Acct. No.      Frozen
    4
        Absolutely, LLC                      JPMC             8812          $6,194.48
    5   Alpha Group LLC                   Wells Fargo         2069         $13,394.16
    6   Apres Vous Media, LLC               Paysafe           8911          $4,949.99
    7   Apres Vous Media, LLC             Wells Fargo         4941             $99.00
        Cascade Canyon LLC                  Paysafe           2713          $3,513.77
    8
        Cascade Canyon LLC                Wells Fargo         2944          $4,662.39
    9   Confidential Holdings LLC         Wells Fargo         8505            $108.41
   10   Confidential Holdings LLC        Wells Fargo          7158             $14.00
   11   Cornice Group LLC                 Paysafe             9612         $21,300.00
   12   Cornice Group LLC                Wells Fargo          4982             $14.00
        Dataflow LLC                     Wells Fargo          0281            $312.15
   13
        DMB Marketing LLC               EVO Payments          4429         $20,697.02
   14   Horizon Media, LLC                Paysafe             7055          $1,370.00
   15   Horizon Media, LLC               Wells Fargo          8305             $12.18
   16   Interzoom, LLC                   Wells Fargo          3074            $211.00
        Jaci Holding LLC                  Citibank            5540            $160.00
   17
        Jaci, LLC                         Citibank             557          $5,995.01
   18
        Mountain Range Ventures
   19   LLC                              Wells Fargo          2621             $14.00
   20   NextG Payments, LLC                Citibank           6446          $3,654.82
                                       Global Electronic
   21
        Old West Equity LLC              Technology           N/A              $50.00
   22   Omni Holding Company, LLC          JPMC               6081        $890,812.19
   23   Precision Labs LLC              EVO Payments          4641          $3,008.32
   24   Pure Indoor Cycling, Inc.        Wells Fargo          5209         $54,226.80
        Shadow Peak, LLC                 Wells Fargo          4966             $14.00
   25
        Singletrack Solutions LLC         Wells Fargo         2434             $73.37
   26
        Singletrack Solutions LLC         Wells Fargo         1101             $57.60
   27   Sky Media Group, LLC              Wells Fargo         2969             $14.00
   28   Sure Science LLC                  Wells Fargo         0307             $95.35
                                            16      Case No. 2:18-cv-09573-JFW (JPRx)
                                     PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 19 of 21 Page ID #:1687



    1
                                            Financial                         Balance
    2          Account Name                Institution        Acct. No.       Frozen
    3   Teton Pass LLC                    Wells Fargo           8690              $37.25
                                        National Merchant
    4
        Top Quality Goods LLC                Services           9888          $27,552.99
    5
                                        National Merchant
    6   Top Quality Goods LLC                Services           0886          $30,000.00
    7                                   National Merchant
    8   Top Quality Goods LLC                Services           8880          $25,903.07

    9                                   National Merchant
        Top Quality Goods LLC                Services           1884          $21,342.10
   10
        Wyoming Coastal Partners,
   11   LLC                                Wells Fargo          2951                 $71.38
        Wyoming Freedom Group,
   12
        LLC                                   Paysafe           7089                $825.00
   13   Wyoming Freedom Group,
   14   LLC                                Wells Fargo          2977              $14.00
        TOTAL                                                              $1,140,773.80
   15
   16        Individual accounts of Peikos and Barnett have also been frozen, but are not
   17 presented here.
   18        B.     Other Assets and Liabilities
   19        Peikos envisions himself as a private equity investor and has deployed funds
   20 from the Apex business to fund multiple investments, including: vending machines
   21 in Australia (Vend3d Pty. Ltd.); a touch-free sunscreen dispensing company
   22 (Bright Guard, Inc.); a video e-commerce marketplace technology company
   23 (Cinsay, Inc.), and others.
   24        Apex, as lender, and Bright Guard, Inc., as borrower, entered a loan
   25 agreement dated May 14, 2015 in the amount of $300,000. Bright Guard agreed to
   26 repay the $300,000 loan in full with no interest on or before May 14, 2020. See
   27 Appendix, Exhibit 20. The loan may have been converted to shares of stock. See
   28 Appendix, Exhibit 21.
                                             17      Case No. 2:18-cv-09573-JFW (JPRx)
                                      PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 20 of 21 Page ID #:1688



    1        In January 2018, Peikos invested $900,000 in American Patriot Brands, Inc,
    2 a cannabis company. While Peikos put the investment in his own name, the source
    3 of the funds was likely from Apex.
    4        In February 2018, Apex purchased 370 Class A shares of Highpost Holdings
    5 Limited, a Cyprus company for,1.5 million euros. See Appendix, Exhibit 22.
    6        We are investigating these investments made by Peikos with Apex funds,
    7 potential claims against third parties who may hold assets of Receivership Entities,
    8 and potential fraudulent conveyance claims against third parties who may have
    9 received funds in connection with their participation in the scheme.
   10        We do not yet have a calculation of liabilities.
   11 Dated: November 28, 2018                       By: /s/ Thomas W. McNamara
                                                     Thomas W. McNamara
   12                                                Receiver
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              18      Case No. 2:18-cv-09573-JFW (JPRx)
                                       PRELIMINARY REPORT OF TEMPORARY RECEIVER
Case 2:18-cv-09573-JFW-JPR Document 31 Filed 11/28/18 Page 21 of 21 Page ID #:1689



    1
                                   CERTIFICATE OF SERVICE
    2
              I hereby certify that on November 28, 2018, I caused the foregoing to be
    3
        electronically filed with the Clerk of the Court using the CM/ECF system, which
    4
        will send notification of the filing to all participants in the case who are registered
    5
        CM/ECF users.
    6
    7  /s/ Edward Chang
      Edward Chang
    8 Attorney for Temporary Receiver,
      Thomas W. McNamara
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                         Case No. 2:18-cv-09573-JFW (JPRx)
                                          PRELIMINARY REPORT OF TEMPORARY RECEIVER
